Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Park et al. (US Publication No. 2017/0335020) and Cascao-Pereira et al. (US Publication No. 2016/0017303).
Park et al. is directed to a method for preparing digestion-resistant maltodextrin from roasted dextrin.  Roasted dextrin is first subjected to liquefaction by hydrolysis using alpha-amylase (0.05-10 wt%) at a pH of 5.5-6.0 at 90-110oC for 30 minutes to 6 hours.  After liquefaction, the dextrin is saccharified.  The liquefied dextrin is treated with any enzyme capable of producing glucose as a final product such as maltogenase from Bacillus stearothermophilus (i.e., a maltogenic amylase) and/or glucoamylase at a pH of 4.0 to 6.0 at a temperature of 55oC to 65oC for 60 minutes to 120 minutes.  The enzymes may be used in amounts ranging from 0.05-10 wt%.  The saccharified dextrin may then be filtered, treated with activated carbon, passed through an ion exchange resin followed by concentration, followed by a repeat step of ion exchange chromatography with a cation exchange resin.  Park et al. do not describe saccharification using alpha-amylase, beta-amylase or pullulanase.
Cascao-Pereira et al. describe alpha-amylase variants which can be used for saccharification.  When used for saccharification, the variant alpha-amylases can be used in combination with other saccharifying enzymes such as beta-amylase, maltogenic amylase and pullulanase.
While it would have been obvious to one of ordinary skill in the art to have used a saccharifying solution containing alpha-amylase, beta-amylase, maltogenic amylase and pullulanase in the procedure of Park et al. because Cascao-Pereira et al. teach that such an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 2, 4, 8 and 10 have been cancelled.  Claims 1, 3, 5-7 and 9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652